Exhibit 10.30

ALLISON TRANSMISSION HOLDINGS, INC.

2011 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

Allison Transmission Holdings, Inc., a Delaware corporation (the “Company”),
pursuant to its 2011 Equity Incentive Award Plan, as amended from time to time
(the “Plan”), hereby grants to the holder listed below (“Participant”) the
number of Restricted Stock Units (the “RSUs”) set forth below. The RSUs are
subject to the terms and conditions set forth in this Restricted Stock Unit
Grant Notice (the “Grant Notice”) and the Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in the Grant Notice and
the Agreement.

 

Participant:    Grant Date:    Number of RSUs:    Type of Shares Issuable:   
Common Stock of Allison Transmission Holdings, Inc. Vesting Schedule:   

The RSUs will vest on the first to occur of (A) date of the Company’s next
regular annual shareholders meeting in the year following the year of grant, (B)
the date of the Non-Employee Director’s Separation from Service, or (C) the date
of a Change in Control, in each case as follows:

 

the number of Restricted Stock Units that vest is equal to the number of
Restricted Stock Units granted multiplied by the fraction of Board meetings the
Non-Employee Director attended in the applicable year, where the numerator is
the number of meetings attended and the denominator is the number of meetings
held, provided that (x) if vesting occurs as a result of a Change in Control or
the Non-Employee Director’s Separation from Service due to death or Disability,
100% of the Restricted Stock Units shall vest and (y) if vesting occurs as a
result of a Separation from Service other than due to death or Disability, the
number of Restricted Stock Units that vest shall be determined by the Company in
good faith based on the number of meetings held and attended by the Non-Employee
Director prior to such Separation from Service and the number of remaining
meetings expected to be held during the applicable year.

 

Any Restricted Stock Units that do not vest shall be immediately forfeited as of
the applicable vesting date.

By his or her signature, and the Company’s signature below, Participant agrees
to be bound by the terms and conditions of the Plan, the Agreement and the Grant
Notice. Participant has reviewed the Agreement, the Plan and the Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Grant Notice and fully understands all provisions of the Grant
Notice, the Agreement and the Plan. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or the
Agreement.



--------------------------------------------------------------------------------

ALLISON TRANSMISSION HOLDINGS, INC.       PARTICIPANT By:  

 

      By:   

 

Print Name:  

 

      Print Name:   

 

Title:  

 

                 Address:   

 

          

 

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT GRANT NOTICE

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

1.2 Incorporation of Terms of Plan. The RSUs and the shares of Common Stock
(“Stock”) issued to Participant hereunder (“Shares”) are subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS

2.1 Award of RSUs and Dividend Equivalents.

(a) In consideration of Participant’s past and/or continued employment with or
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of RSUs set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustments as provided in
Section 12.2 of the Plan. Each RSU represents the right to receive one Share or,
at the option of the Company, an amount of cash as set forth in Section 2.3(b),
in either case, at the times and subject to the conditions set forth herein.
However, unless and until the RSUs have vested, Participant will have no right
to the payment of any Shares subject thereto. Prior to the actual delivery of
any Shares, the RSUs will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.

(b) The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding shares of Stock between the Grant Date and the date when the
applicable RSU is distributed or paid to Participant or is forfeited or expires.
The Dividend Equivalents for each RSU shall be equal to the amount of cash which
is paid as a dividend on one share of Stock. All such Dividend Equivalents shall
be credited to Participant and be deemed to be reinvested in additional RSUs as
of the date of payment of any such dividend based on the Fair Market Value of a
share of Stock on such date. Each additional RSU which results from such deemed
reinvestment of Dividend Equivalents granted hereunder shall be subject to the
same vesting, distribution or payment, adjustment and other provisions which
apply to the underlying RSU to which such additional RSU relates.



--------------------------------------------------------------------------------

2.2 Vesting of RSUs and Dividend Equivalents.

(a) Subject to Participant’s continued employment with or service to the Company
or a Subsidiary on each applicable vesting date and subject to the terms of this
Agreement, the RSUs shall vest in such amounts and at such times as are set
forth in the Grant Notice. Each additional RSU which results from deemed
reinvestments of Dividend Equivalents pursuant to Section 2.1(b) hereof shall
vest whenever the underlying RSU to which such additional RSU relates vests.

(b) In the event Participant incurs a Termination of Service, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between Participant and the Company, Participant shall immediately forfeit any
and all RSUs and Dividend Equivalents granted under this Agreement which have
not vested or do not vest on or prior to the date on which such Termination of
Service occurs, and Participant’s rights in any such RSUs and Dividend
Equivalents which are not so vested shall lapse and expire.

2.3 Distribution or Payment of RSUs.

(a) Participant’s RSUs shall be distributed in Shares (either in book-entry form
or otherwise) or, at the option of the Company, paid in an amount of cash as set
forth in Section 2.3(b), in either case, as follows:

(i) Subject to subsection (ii) below, Participant’s RSUs shall be distributed or
paid in the calendar year following the calendar year in which the Grant Date
occurs (the “Payment Year”). More specifically, the RSUs shall be distributed or
paid within 30 days after the date of the Company’s regular annual shareholders
meeting occurring in the Payment Year and in all events prior to December 31 of
the Payment Year.

(ii) If a Change in Control or the Participant’s Separation from Service occurs
prior to the date the RSUs would be distributed or paid pursuant to subsection
(i) above, the RSUs shall be distributed or paid as soon as practicable and in
all events within 30 days after the first to occur of a Change in Control or the
Participant’s Separation from Service.

For purposes of this Agreement, (i) “Grant Date” shall be the date identified in
the Grant Notice above and (ii) the terms “Change in Control” and “Separation
from Service” shall have meanings assigned to them in the Company’s Director
Deferred Compensation Plan.

(b) In the event that the Company elects to make payment of Participant’s RSUs
in cash, the amount of cash payable with respect to each RSU shall be equal to
the Fair Market Value of a Share on the day immediately preceding the applicable
distribution or payment date set forth in Section 2.3(a). All distributions made
in Shares shall be made by the Company in the form of whole Shares, and any
fractional share shall be distributed in cash in an amount equal to the value of
such fractional share determined based on the Fair Market Value as of the date
immediately preceding the date of such distribution.

(c) The foregoing provisions of this Section 2.3 shall be subject to any valid
deferral election made in accordance with the terms of the Allison Transmission
Holdings, Inc. Non-Employee Director Compensation Policy and/or the Allison
Transmission Holdings, Inc. Non-Employee Director Deferred Compensation Plan or
any successor plans and/or policies.

 

A-2



--------------------------------------------------------------------------------

2.4 Conditions to Issuance of Certificates. The Company shall not be required to
issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
and (C) the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable.

2.5 Tax Withholding. Notwithstanding any other provision of this Agreement:

(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Subsidiaries may withhold or the Participant may make such
payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by requesting
that the Company and its Subsidiaries withhold a net number of vested shares of
Stock otherwise issuable pursuant to the RSUs having a then current Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligation
of the Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

(iv) with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by tendering to
the Company vested shares of Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

(v) with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to shares of Stock then issuable to Participant pursuant to the RSUs, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company or the Subsidiary with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the Company or the applicable
Subsidiary at such time as may be required by the Administrator, but in any
event not later than the settlement of such sale; or

(vi) in any combination of the foregoing.

(b) With respect to any withholding taxes arising in connection with the RSUs,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 2.5(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to

 

A-3



--------------------------------------------------------------------------------

Section 2.5(a)(ii) or Section 2.5(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Stock issuable
with respect to the RSUs to Participant or his or her legal representative
unless and until Participant or his or her legal representative shall have paid
or otherwise satisfied in full the amount of all federal, state, local and
foreign taxes applicable with respect to the taxable income of Participant
resulting from the vesting or settlement of the RSUs or any other taxable event
related to the RSUs.

(c) In the event any tax withholding obligation arising in connection with the
RSUs will be satisfied under Section 2.5(a)(iii), then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares from those
shares of Stock then issuable to Participant pursuant to the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 2.5(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any shares of Stock in settlement of the RSUs to Participant until the
foregoing tax withholding obligations are satisfied, provided that no payment
shall be delayed under this Section 2.5(c) if such delay will result in a
violation of Section 409A of the Code.

(d) Participant is ultimately liable and responsible for all taxes owed in
connection with the RSUs, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the RSUs. Neither the Company nor any Subsidiary makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the RSUs or the subsequent sale of Shares.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the RSUs to reduce or eliminate Participant’s tax liability.

2.6 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

ARTICLE III.

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

 

A-4



--------------------------------------------------------------------------------

3.2 RSUs Not Transferable. The RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

3.3 Adjustments. The Administrator may accelerate the vesting of all or a
portion of the RSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the RSUs and the Shares subject to the
RSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and Section 12.2 of the Plan.

3.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.6 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.7 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the RSUs are granted, only in such
a manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.

3.8 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.

3.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

A-5



--------------------------------------------------------------------------------

3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs (including RSUs which result from the
deemed reinvestment of Dividend Equivalents), the Dividend Equivalents, the
Grant Notice and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

3.11 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

3.12 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

3.13 Section 409A. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. If at any time the Administrator determines that this Award (or any
portion thereof) may result in adverse tax consequences as a result of
Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan, the Grant Notice or
this Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. Notwithstanding anything in this Agreement to the
contrary, if the Participant is deemed by the Company at the time of
Participant’s Separation from Service to be a “specified employee” for purposes
of Section 409A, to the extent delayed payment or distribution of the RSUs is
required in order to avoid a prohibited distribution under Section 409A, such
payment or distribution shall not be made prior to the earlier of (a) the
expiration of the six-month period measured from the date of Participant’s
Separation from Service or (b) the date of Participant’s death. Notwithstanding
any provisions of this Agreement or the Plan to the contrary, the time of
distribution of the RSUs under this Agreement may not be changed except as may
be permitted by the Administrator in accordance with Section 409A of the Code
and the applicable Treasury Regulations promulgated thereunder.

3.14 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

3.15 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs and Dividend
Equivalents.

 

A-6



--------------------------------------------------------------------------------

3.16 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

3.17 Broker-Assisted Sales. In the event of any broker-assisted sale of shares
of Stock in connection with the payment of withholding taxes as provided in
Section 2.5(a)(iii) or Section 2.5(a)(v): (A) any shares of Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises or as soon thereafter as practicable; (B) such shares of Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (C) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (D) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation, the Company
agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.

*            *             *

 

A-7